              Case 19-10953-CSS   Doc 8-2   Filed 05/01/19   Page 1 of 2




                   Cash Management System Flow Chart




DOGS LA:320608.7
                                                                Debtor
                                                               Account
                          Customer Credit
    Customer Cash
                           Card Receipts



                                                              Third Party
                                                                Account



                             Credit Card      Miscellaneous
      Weils Fargo
                              Merchant        Checks / ACH
     Sub-Accounts
                              Accounts
                                                                            Case 19-10953-CSS




                             Wells Varga
                                                                            Doc 8-2




                          Operating Account
                           {Ac~ount9811)
                                                                            Filed 05/01/19




                             Wells largo
  Wells largo               Qisbursement
Payroll Account                               Third Parties
     Z$~                       Accouni
                                ZBA
(Account 9$29)
                           (Accountp072)
                                                                            Page 2 of 2




 Third Parties    I   I     Third Parties
